Citation Nr: 1324697	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  10-15 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus, to include as secondary to a bilateral hearing loss disability. 

3.  Entitlement to service connection for a disability of the lumbar spine, to include lumbar strain and lumbar spondylosis.

4.  Entitlement to service connection for a bilateral knee disability. 

5.  Entitlement to service connection for venous insufficiency. 

6.  Entitlement to service connection for morbid obesity. 

7.  Entitlement to service connection for hypertension. 

8.  Entitlement to service connection for sleep apnea. 

ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1980 to July 1983.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In February 2013, the Board remanded the case for further development.  The development has not been completed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records are not of record.  It is clear that the RO had these records in November 2009 when it issued the initial determination because the RO specifically commented upon the entrance examination, the separation examination, and several other clinical reports.  

In February 2013, the Board remanded this case and instructed the RO to locate the Veteran's service treatment records and advise the Veteran of alternative sources of information that could substantiate his claims.  The RO was instructed to continue their efforts to locate the records until it was reasonably certain that such records do not exist and that further efforts to obtain those records would be futile.  Further, the RO was to issue a formal finding of unavailability and notify the Veteran if his service records were not found.  These directives were not complied with and the Board cannot proceed with adjudication of his claims at this time because the claim file is incomplete.  38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(e).

There is no indication that the Veteran's service records do not exist and that further efforts to obtain those records would be futile.  Since it is clear that the RO had all of the Veteran's service treatment records in November 2009, the RO must conduct a thorough search of their facility and locate the Veteran's records.  If the records are not found, the RO must inform the Veteran of alternative sources of information which may substantiate his claims; issue a formal finding of unavailability; and notify the Veteran that his service records were not found.  The RO must comply with the Board's directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  The RO in San Juan must search their facility and locate the Veteran's complete service treatment records.  If the records are not found, the RO must contact all appropriate repositories of records and obtain complete copies of the Veteran's service treatment records.  

2.  If the records are not located at the RO in San Juan, and are not made available from any other repository of records, the RO must then issue a formal finding of unavailability; notify the Veteran that his service records were not found; and inform the Veteran of alternative sources of information which may substantiate his claims.

All efforts to locate such records must be documented and must continue until it is reasonably certain that such records do not exist and that further efforts to obtain those records would be futile.  

3.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


